— Order, Supreme Court, New York County (Greenfield, J.), entered March 2,1982 granting defendant’s motion for summary judgment, is unanimously reversed, on the law, and defendant’s motion for summary judgment is denied, without costs. There are triable issues of fact as to the timeliness of this action (which we consider to be more properly a CPLR article 78 proceeding), including laches, Statute of Limitations (CPLR 217), the time of demand, the time of refusal, and the date when the statute began to run; and, if the proceeding is timely, whether plaintiff has become entitled to de facto tenure. Concur — Carro, J. P., Silverman, Fein and Kassal, JJ.